Citation Nr: 1521663	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO. 99-17 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an increased rating in excess of 50 percent prior to June 1, 2006 for posttraumatic stress disorder (PTSD), excluding periods of temporary total ratings based on hospitalization.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 1, 2006.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 1999 and December 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

By way of background, the RO denied entitlement to an increased rating in excess of 30 percent for PTSD in February 1999 and denied entitlement to TDIU in December 2010. The Veteran timely and separately perfect appeals as to both decisions and the issues have been combined for the purposes of appellate review by the Board.

The RO granted an increased rating of 100 percent from June 1, 2006 forward for the Veteran's PTSD in a November 2012 rating decision and an increased rating of 50 percent prior to June 1, 2006 in December 2013. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

The Veteran has been granted temporary total ratings for his PTSD from June 4, 1996 to June 30, 1996, from February 18, 1997 to March 31, 1997, from June 22, 1999 to July 31, 1999, and from April 10, 2006 to May 31, 2006. A schedular 100 percent rating was then assigned from June 1, 2006 forward. As these periods constitute a full grant of the benefits sought on appeal, the Board will not address these periods in its decision. Therefore the issue on appeal has been characterized as an increased rating in excess of 50 percent prior to June 1, 2006 for PTSD.

A November 2013 Board decision granted an increased rating of 50 percent for the Veteran's PTSD, but denied a rating in excess thereof. A November 2014 order of the United States Court of Appeals for Veterans Claims (Court) granted a November 2014 Joint Motion for Partial Remand, vacating and remanding that portion of the Board decision that denied a rating in excess of 50 percent for PTSD prior to June 1, 2006. As such, the issue of an increased rating in excess of 50 percent prior to June 1, 2006 is before the Board at this time.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. For the period prior to June 1, 2006, the Veteran's PTSD has been manifested by suicidal ideation, unprovoked irritability with periods of physical violence, auditory hallucinations, near constant depression, panic attacks, anxiety, nightmares, difficulty in adapting to stressful circumstances (such as work or a work like setting), sleep disturbance, and an inability to establish and maintain effective relationships; resulting in occupational and social impairment in most areas. Total social and occupational impairment has not been shown.

2. Prior to June 1, 2006, the Veteran has one disability rated at 60 percent or more, and was unable to obtain or maintain substantially gainful employment due to his service-connected disabilities when considering his education, special training, and employment history.


CONCLUSIONS OF LAW

1. The criteria for an increased rating of 70 percent, but no higher, prior to June 1, 2006 for service-connected PTSD have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).

2. The criteria for TDIU prior to June 1, 2006 have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In light of the fully favorable decision as to the issue of entitlement to TDIU, no further discussion of compliance with VA's duty to notify and assist as to that issue is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). The duty to notify and assist as to the other claim is discussed below.

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Concerning the increased rating claim, VA issued a VCAA letter in July 2008, which was after the initial denial in February 1999. Although this notice was delivered after the initial denial of the claim, the AOJ subsequently readjudicated the issues based on all the evidence in a December 2009 supplemental statement of the case (SSOC). See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SSOC, is sufficient to cure a timing defect). Thus, the Veteran was not precluded from participating effectively in the processing of his claim and the late notice did not affect the essential fairness of the decision.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. The Veteran's Social Security Administration (SSA) records and all identified or submitted private treatment records have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in April 1999, September 2000, and January 2004. The examinations were adequate because the examiners reviewed the history in conjunction with the examinations and conducted thorough mental status examinations. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims for and increased rating for PTSD and entitlement to TDIU. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Schedular Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. Id. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. Id.

The Veteran's PTSD is rated at 50 percent under Diagnostic Code 9411, covering PTSD. 38 C.F.R. § 4.130. PTSD is rated using the General Rating Formula for Mental Disorders (General Formula). Under the General Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name. Id.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The list of examples provides guidance as to the severity of symptoms contemplated for each rating. Id. However, this fact does not make the provided list of symptoms irrelevant. See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration. Id. at 117. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders 32 (4th Ed. 1994) [hereinafter DSM-IV]).

As an initial matter, the August 2002 Joint Motion for Remand noted that the Board, in its August 2001, failed to determine whether the Veteran's claim predated November 1996 material to the rating criteria applicable to psychiatric disabilities, and, if the claim did predate the amendments, the Board failed to apply the more favorable of the two versions of the rating criteria. 

Upon review of the record, the RO granted service connection for PTSD and assigned a 30 percent rating by way of a January 1995 rating decision.  The Veteran did not appeal nor did he submit new and material evidence within one year.  In September 1996, the Veteran filed an increased rating claim for PTSD, which was denied by way of a decision dated in that same month although a temporary total rating was granted from June 4, 1996 to June 30, 1996. A temporary total rating was also subsequently granted from February 18, 1997 to March 31, 1997.  VA outpatient treatment records dated from March to May of 1997 indicate that he did not like to be in crowds, did not sleep well and needed to get out more so he does not isolate himself at home which were symptoms noted by the October 1994 VA examiner. The Veteran at no point expressed disagreement with the September 1996  decision, nor was new and material evidence associated with the record within one year, and therefore the decision became final. 38 C.F.R. § 20.201 (1996). The Veteran then filed a claim for a temporary total rating for PTSD based on hospitalization in March 1997, which was granted in a May 1997 rating decision. Following that decision, no correspondence referencing the Veteran's PTSD was received until September 1998, which resulted in the current appeal. As such, following the September 1996 denial, no formal claims for an increased rating for PTSD were received prior to the September 1998 claim currently on appeal. 

Further, no correspondence from the Veteran was received that would constitute an informal claim for an increase following the September 1996 final decision. 38 C.F.R. § 3.155 (1996). However, following the September 1996 final denial but prior to the November 1996 amendment, the Veteran attended a single PTSD group therapy session, the record from which has been associated with the claims file. Once a formal claim for compensation has been allowed, outpatient or hospital examination reports can be accepted as an informal claim for an increase, and the date of such record will be accepted as the date of claim. 38 C.F.R. § 3.157(b)(1). However, such reports must either relate to examination or treatment of a disability for which service-connection has previously been established, or a claim specifying the benefit sought must be received within one year from the date of such examination, treatment or hospital admission. Id.

Additionally, in order to qualify as an informal claim for increased benefits, the report must indicate that the Veteran's disability has worsened. Massie v. Shinseki, 25 Vet. App. 123, 133 - 34 (2011), aff'd 724 F.3d 1325, 1327-28 (2013). Here, while a formal claim was not received within a year of the date of the record, the October 1996 record does concern treatment for the Veteran's service-connected PTSD. However, the October 1996 report in no way indicates that the Veteran's PTSD had worsened. Id. It, in fact, essentially does the opposite, stating that the Veteran was stable and compliant with his medications. While the record notes that the Veteran was still experiencing symptoms, this cannot be construed to indicate that the Veteran's symptoms had worsened. As the record at issue does not reflect a worsening of the Veteran's PTSD, it cannot constitute an informal claim for an increased rating for PTSD. Id.; 38 C.F.R. § 3.157(b). 

As such, there were no formal or informal claims pending at the time of the November 1996 amendment, and the Board is not required to apply the rating criteria as they existed prior to the November 1996 amendment. See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991). Therefore, the Board will analyze the Veteran's claim only under the criteria in effect from November 1996. 38 C.F.R. § 4.130.

The regulations pertaining to the evaluation of psychiatric disabilities were again amended in April 2009. See 75 Fed. Reg. 18,467 (Apr. 23, 2009). However, this amendment merely updated the spelling of posttraumatic stress disorder, and made no substantive changes to the rating criteria. Id. (changing the term "post-traumatic stress disorder" to "posttraumatic stress disorder" to reflect the standard terminology of psychiatric professionals). As such, the Board will only apply the current rating criteria to the entire period on appeal prior to June 1, 2006. See Dudnick, 10 Vet. App. 79; Karnas, 1 Vet. App. at 312-13 (1991).

Prior to June 1, 2006, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas. The Veteran attended a Decision Review Officer (DRO) hearing in May 2000. During that hearing the Veteran endorsed severe panic attacks, rage attacks, regular flashbacks, sleep impairment, avoidance of crowds, suicidal tendencies and thoughts, and feelings of depression, all of which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The Veteran indicated that he had a few good friends and was divorced, further stating that he spent the majority of time by himself. Id. The Veteran's representatives have submitted statements during the course of the appeal on the Veteran's behalf endorsing similar symptoms.

During the period at issue, the Veteran was provided with several VA examinations. During the April 1999 examination the Veteran reported poor sleep, fits of rage, an unwillingness to be around people, general depression, flashbacks, recurrent nightmares and a history of physical violence, including punching walls and doors. The examiner further noted that the Veteran endorsed auditory hallucinations, poor concentration and hypervigilance. Socially, the Veteran reported some good friends and a relationship with his daughter, sister and parents. On objective examination the examiner noted the Veteran to be well-groomed with normal thought processes and speech. No evidence of psychosis, suicidal ideation, abnormal behavior, or thought disorders was noted. A GAF score of 60 was assigned, reflecting moderate symptoms.

During the September 2000 VA examination the Veteran reported depression, a prior suicide attempt, difficulty sleeping, recurrent nightmares, difficulty concentrating, and frequent angry outbursts. The Veteran reported relationships with his daughter, parents and sister, the last of who helps him with grocery shopping. On examination the examiner noted appropriate affect, normal speech and thought processes, no suicidal or homicidal ideation, some memory impairment, and orientation to person, place and time. A GAF score of 60 was assigned, which the examiner stated reflected moderate difficulty with social and occupational functioning, but also the ability to maintain relationships with his family members.

Finally, the Veteran was provided with a VA examination in January 2004. The Veteran endorsed self-isolation, limited socializing, increased emotional lability, hypervigilance, impaired sleep, and auditory hallucinations. Socially the Veteran reported relationships with his immediate family and sporadic contact with other veterans and a female friend. On objective examination the examiner noted that the Veteran was well-dressed, speech was normal, appropriate affect, and no current suicidal ideation. The examiner did note that the Veteran endorsed a depressed mood. The examiner further noted the presence of flashbacks and nightmares. A GAF score of 55 was assigned, based on the fact that the Veteran had moderate difficulty interacting with others in a social context, but still had relationships with his immediate family.

Historically, the treatment records reflect continued treatment for PTSD and varying symptomatology. A July 1996 discharge note reflected a history of fits of rage, intrusive thoughts, nightmares and an incongruent affect. Suicidal ideation, depression and increased self-isolation were also noted to be present. Normal thought process and speech were noted, with no evidence of cognitive impairment. A GAF score of 45 was assigned, reflecting serious symptoms.

A September 1996 social worker note indicated that the Veteran's intrusive thoughts of Vietnam interfere with his ability to attend psychiatric sessions. Fits of anger were noted to be present, including an instance where the Veteran punched a wall and injured his hand. The social worker also indicated that the Veteran exhibits negative behaviors to supervisors and is not able to cope with the day to day stress of holding a job.

A March 1997 discharge record reflects notations of flashbacks, nightmares, rage attacks, insomnia, depression and self-isolation. The Veteran was noted to have relationships with his immediate family, and to have been recently divorced. On examination affect, thought processes and speech were all normal, and no evidence of depressive cognitions or suicidal or homicidal ideation were noted. A GAF score of 55 to 60 was noted.

A March 1998 record reflects that the Veteran reported continued irritability, flashbacks, nightmares and social withdrawal. The Veteran reported having no meaningful relationships due to both his paranoia and his outbursts of anger. He indicated he experiences anxiety to the point where he sleeps with a gun. A July 1999 treatment record reflects complaints of nightmares, flashbacks, depression, sleep impairment, hypervigilance, anxiety and panic attacks. On examination the veteran was oriented to person, place and time. He had an appropriate affect, normal speech and thought processes, and a euthymic mood. No evidence of suicidal or homicidal ideation was noted, and the Veteran denied delusions and hallucinations outside of his PTSD issues. A GAF score of 29 was assigned.

September 2000 and June 2001 records reflect no suicidal or homicidal ideation, with continued complaints of depression. A July 2003 record indicates increased nightmares and auditory hallucinations. The Veteran endorsed increased thoughts of death and dying, but no active suicidal or homicidal ideations were noted. An October 2003 record noted increased nightmares and flashbacks, but no other symptoms. September 2004, October 2005, and January 2006 records reflect on going treatment for depression, an ability to manage most activities of daily living, and a halt to auditory hallucinations for the time being.

Finally, a May 2006 discharge note indicated flashbacks, nightmares, hopelessness, and depression were present. A 1996 suicide attempt was noted. The Veteran endorsed self-isolation and difficulty sleeping. On examination the examiner noted the Veteran was alert and oriented to person, place and time, with no thought or speech disorders. Mood was noted to be dysthymic, and the examiner noted that the Veteran was not considered to be a suicide or homicide risk. A GAF score of 33 was assigned, reflecting severe symptomatology.

Social security records reflect that the Veteran was determined to be disabled primarily due to his PTSD in January 1999. Several psychiatric evaluations relating to this determination are of record. In September 1997, a psychiatric evaluation noted the Veteran to have recurrent and intrusive recollections of a traumatic event, resulting in slight restrictions on activities of daily living and moderate difficulties in maintain social functioning. Overall, these symptoms were not found to result in complete inability to function independently.

A November 1998 SSA evaluation noted that the Veteran endorsed flashbacks, nightmares, angry rages, decreased concentration, suicidal ideation, and a history of violent outbursts, including an incident where he punched a door. The Veteran indicated that his anger interfered with his ability to interact with coworkers, as well as other people generally. On examination there was no evidence of suicidal or homicidal ideation, delusions, or impairment of speech or thought process. The Veteran appeared depressed, but presented with fair grooming and was oriented. A GAF score of 60 was assigned. A December 1998 evaluation noted slight impairment with activities of daily living, and moderate difficulties with social functioning, concentration, and occupational functioning. A July 1999 entry noted the Veteran reported becoming angry and smashing items several times per week, social withdrawal, and depression. Overall the examiner noted the evidence suggested continuing compromised function.

Finally, the Veteran was assigned a wide range of GAF scores during the period on appeal, with scores ranging from a low of 29 to a high of 60. Five of the GAF scores fell in the 51 to 60 range, with outliers of 29 in July 1999, 33 in May 2006 and 45 in July 1996. GAF scores ranging from 31 to 40 reflect some impairment of reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work). See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes). GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation or severe obsessional rituals) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Id. GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Id.

In this case, while the Veteran's GAF scores are essentially split between ranges reflecting moderate symptoms, i.e. 51 to 60, and ranges reflecting serious symptoms, i.e. 21 to 50, and the scores from both ranges are evenly distributed throughout the period prior to June 1, 2006. As such, the GAF score evidence is in relative equipoise as to whether the Veteran's overall functioning more nearly approximates the 50 percent (the 51 to 60 range) or the 70 percent (31 to 50 range) disability levels. Based on the illustrative symptoms given for each range and in the interest of reading the evidence in a light most favorable to the Veteran, the ranges reflecting more severe symptoms appear to be more representative of the Veteran's overall disability picture, which would militate in favor of a 70 percent rating.

In light of the above evidence, the Board finds that, the Veteran's disability picture more nearly approximates that contemplated by the 70 percent rating. See 38 C.F.R. § 4.7. As shown from the examination reports and treatment records, the Veteran has exhibited several of the symptoms associated with a 70 percent rating at various times during the period on appeal, including impaired impulse control, auditory hallucinations, suicidal ideation, near constant depression, panic and anxiety, and difficulty in adapting to stressful situations. 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Although he does not specifically have several of the listed symptoms provided with a 70 percent rating, the provided symptoms are not to be treated as a checklist when determining what rating is appropriate. Mauerhan, 16 Vet. App. at 442. Therefore, the Board finds that the Veteran's overall disability picture, despite the intermittent nature of some of the more severe symptoms, more nearly approximates the level of severity contemplated by a 70 percent rating. 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 9411.

A rating of 100 percent is not warranted because the preponderance of the evidence is against a finding that the Veteran has total occupational and social impairment. There is no medical or lay evidence of a gross impairment in thought processes or communication. The medical evidence consistently reflects that he has logical and coherent thought processes, and normal unremarkable speech patterns. All of the examination reports and treatment records reflect the Veteran consistently presents well dressed and groomed, and thus there is no evidence of an inability to perform activities of daily living, such as the maintenance of minimal hygiene. The medical evidence consistently shows that the Veteran was oriented to time and place during examinations and appointments.

The Veteran does not have memory loss so severe that he forgets information such as the names of close relatives or his own name. Treatment records and examination reports reflect some memory and concentration impairment, but there is no lay or medical evidence that the Veteran's memory problems are so severe that he has been unable to remember core facts such as his own name, the names of close family members, or his own occupation. As such, the current memory difficulties do not rise to the level of a 100 percent rating. Although the Veteran did report in March 1998 that he had no meaningful relationships, he generally has consistently endorsed good relationships with his immediate family, including his parents, daughter and sister. These good family relationships militate against a finding of  total social and occupational impairment.

The evidence of record does reflect intermittent periods of suicidal ideation, as well as reports of one or two prior suicide attempts in approximately 1996. However, the majority of the medical evidence reflects that the Veteran, while engaging in occasional suicidal ideation, generally denied any plan or intent. Since the reported 1996 incidents there is no medical evidence of any further attempts by the Veteran. Despite his history of angry outbursts, as well as some incidents of physical violence, treatment records and examination reports exclusively reflect that the Veteran has denied any homicidal ideation. The Veteran has never stated that he has entertained any homicidal thoughts at any point. Based on this evidence, the Board finds that the Veteran's symptoms of suicidal ideation and impaired impulse control more nearly approximate the 70 percent rating assigned herein, as the evidence does not show that the Veteran poses a persistent threat to himself or others as contemplated by the 100 percent rating.

Finally, the Board also notes that the Veteran, during the course of the period on appeal, has endorsed auditory hallucinations, which is a symptoms contemplated by a 100 percent rating. However, the medical evidence of record indicates that auditory hallucinations were only complained of on approximately three occasions during the period on appeal. Further, the Veteran has not exhibited any of the other symptoms associated with a 100 percent rating, nor has he exhibited non-listed symptoms of comparable severity. As such, despite the presence of one symptom that corresponds with a 100 percent rating the Veteran's overall disability picture more nearly approximates the level of severity contemplated by a 70 percent rating.  The Veteran's symptoms, including panic attacks, rage attacks, angry outbursts, flashbacks, sleep impairment, suicidal thoughts, avoidance of crowds, depression, auditory hallucinations, poor concentration, hypervigilance, memory impairment, self-isolation, nightmares, paranoia and anxiety ultimately result in occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, or mood.  

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Therefore, for the reasons stated above, the Board finds that an increased rating of 70 percent, but no higher, is warranted for the entire period of the claim that is prior to June 1, 2006. See Hart, 21 Vet. App. 505. The Board has considered all psychiatric symptoms in reaching the above conclusion. See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

III. Extraschedular Ratings

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

In this case, the first Thun element is not satisfied. The Veteran's service-connected PTSD is manifested by signs and symptoms such as suicidal ideation, unprovoked irritability with periods of physical violence, auditory hallucinations, near constant depression, panic attacks, anxiety, nightmares, difficulty in adapting to stressful circumstances (such as work or a work like setting), sleep disturbance, and an inability to establish and maintain effective relationships. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the General Rating Formula for Mental Disorders (General Formula). 38 C.F.R. § 4.130, Diagnostic Code 9411. The General Formula contemplates varying degrees of social and occupational impairment based on a wide range of symptomatology, such as memory loss, anxiety and depression, and an inability to establish and maintain effective relationships. Id.

Given the variety of ways in which the rating schedule contemplates occupational and social impairment due to a mental disorder, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, as the Veteran's noted symptoms are directly contemplated by the rating schedule and the General Formula at some level. In short, there is nothing exceptional or unusual about the Veteran's PTSD because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, an extraschedular rating for the Veteran's PTSD is not warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for PTSD, a right knee disability, and a low back disability. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's PTSD combines or interacts with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

IV. TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease. See 38 C.F.R. § 4.16(a). The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran meets the threshold requirements for a TDIU. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). Prior to June 1, 2006, the Veteran was service-connected for PTSD at 70 percent (granted herein), a right knee disability at 10 percent and a low back disability at 0 percent. Accordingly, the threshold requirements of TDIU are met. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

With the threshold requirements satisfied, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. In determining whether the Veteran is capable of obtaining and maintaining gainful employment, the Board must consider the Veteran's work history, education, and any special training. In this case, the Veteran has been unemployed since approximately 1994, prior to which he worked as a truck driver. The Veteran has repeatedly indicated that he was forced to leave his job as a truck driver due to his outbursts of rage associated with his PTSD and his back problems. The Veteran has indicated in his medical records that he completed two years of college, but there is no evidence that he has a degree. SSA records note a high school education. There is no evidence of any type of special training.

Treatment records from the period contain several entries concerning employability. In a September 1996 record, a social worker indicated that based on his symptomatology, and specifically his fits of anger, the Veteran would not be able to deal with the day to day stress of keeping a job, and that the level of hostility he exudes towards supervisors would pose a significant industrial impairment. Treatment records reflect consistent statements from the Veteran attributing his inability to work predominantly to his angry outbursts that result from his PTSD, as well as occasional other notations concerning back pain. The VA examination reports of record are largely silent for any affirmative determinations concerning an inability to work as a result of his PTSD or other service-connected disabilities, although difficulties socializing and maintaining relationships are frequently noted.

The Veteran's SSA records show that he has been determined to be disabled for SSA purposes as of January 1999. SSA decisions are not controlling, but are pertinent to determining a Veteran's ability to engage in substantially gainful employment. Martin v. Brown, 4 Vet. App. 136 (1993); Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992). Here, the SSA decision specifically noted that the primary and secondary diagnoses underlying the January 1999 decision were PTSD and osteoarthritis and allied disorders, respectively, both of which are service connected. While the term osteoarthritis and allied disorders is nebulous, the majority of the supporting documentation refers to low back pain, and therefore it can be inferred that this notation, at least in part, refers to the Veteran's service-connected low back disability. As the disabilities underlying the grant of SSA disability are also service-connected, the Board finds that the SSA determination concerning the occupational impairment resulting from these disabilities is entitled to probative weight.

In weighing the lay and medical evidence of record, as well as the Veteran's education and work history, the Board finds that it is unlikely that the Veteran would have been able to find substantially gainful employment in another profession or field prior to June 1, 2006 due to the combined effect of his service connected disabilities. As such, entitlement to TDIU prior to June 1, 2006 is warranted.

V. Special Monthly Compensation

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009). In light of this principle, entitlement to special monthly compensation (SMC) is an inferable issue anytime a veteran is requesting increased benefits. See Akles v. Derwinski, 1 Vet. App 118 (1991). Therefore, the Board must determine, particularly in light of the grant of entitlement to TDIU herein, whether the issue of entitlement to SMC has been raised by the record.

In this case, the Board finds that the issue of entitlement to SMC has not been raised by the record. Concerning housebound status, the Veteran has at no point had a single disability rated at 100 percent with an additional disability rated at 60 percent or more. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i); see Bradley v. Peake, 22 Vet App 280 (2008). The Board is cognizant that the grant of TDIU based on single disability can satisfy the single disability rated at 100 percent requirement. However, the grant of TDIU above was based on the combined effects of the Veteran's service-connected disabilities, and not solely based on a single disability. Buie v. Shinseki, 24 Vet App 242 (2010). While temporary total ratings were in effect from June 4, 1996 to June 30, 1996, from February 18, 1997 to March 31, 1997, from June 22, 1999 to July 31, 1999, and from April 10, 2006 to May 31, 2006, the Veteran did not have a second disability rated at 60 percent or more during any of those periods. 38 C.F.R §§ 4.29, 4.30. Moreover, from June 1, 2006, when the PTSD is assigned a total rating, the Veteran does not have other disabilities that combine to 60 percent. 

Further, there is no lay or medical evidence that the Veteran was housebound in fact due to his service-connected disabilities. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). Indeed, the evidence consistently shows that the Veteran was able to leave his house for a variety of reasons, include daily living activities. There is no lay evidence of record indicating that the Veteran requires aid and attendance, and the medical evidence of record, particularly the psychiatric evaluations and treatment record, show that the Veteran is able to attend to daily living activities, such as basic hygiene. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). In short, the evidence of record does not raise the issue of entitlement to SMC under any potentially applicable theory, and therefore the Board will not infer the issue.



ORDER

Entitlement to an increased rating of 70 percent, but no higher, for PTSD prior to June 1, 2006 is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to TDIU prior to June 1, 2006 is granted, subject to regulations applicable to the payment of monetary benefits.



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


